*AMENDED BLD-185                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1565
                                       ___________

                             IN RE: HUBERT JACKSON,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                     (Related to W.D. Pa. Civ. No. 2:13-cv-01301)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    April 6, 2017

         Before: AMBRO, GREENAWAY, JR., and SCIRICA, Circuit Judges

                              (Opinion filed: May 15, 2017)
                                       _________

                                        OPINION*
                                        _________


PER CURIAM

       Pennsylvania state prisoner Hubert Jackson, proceeding pro se, seeks a writ of

mandamus in connection with a 2013 in forma pauperis (“IFP”) order issued by a United



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
States Magistrate Judge and a 2014 IFP order issued by our Clerk. For the reasons that

follow, we will deny Jackson’s petition.1

                                              I.

       A prisoner who brings a civil action IFP is “required to pay the full amount of a

filing fee.” 28 U.S.C. § 1915(b)(1). After the prisoner pays an “initial partial filing fee,”

he is required to “make monthly payments of 20 percent of the preceding month’s income

credited to [his] account.” 28 U.S.C. § 1915(b)(2) (emphasis added).

       In November 2013, United States Magistrate Judge Cynthia Reed Eddy granted

Jackson permission to proceed IFP in a prisoner civil rights action that he filed in the

United States District Court for the Western District of Pennsylvania. In highlighting

Jackson’s obligation under § 1915(b)(2), Magistrate Judge Eddy’s IFP order used the

word “deposits” instead of “income.” Jackson did not appeal that order to the presiding

District Judge.2

       More than two years later, in February 2016, Jackson filed a “Motion for

Clarification” in the District Court. That motion appeared to take issue with Magistrate

Judge Eddy’s use of the word “deposits” in her IFP order. Later that month, Magistrate

Judge Eddy denied that motion in a text-only order, stating that the motion was untimely

and without merit. As before, Jackson did not appeal to the District Judge.


1
 Jackson’s “Motion to Order Respondent’s Attorney to Answer” is denied. See Fed. R.
App. P. 21(b)(1) (providing that a court may deny a mandamus petition without an
answer).
                                            2
       In November 2016, Jackson filed a pro se mandamus petition in this Court,

arguing that Magistrate Judge Eddy’s IFP order’s use of the word “deposits” has caused

the Pennsylvania Department of Corrections (“the DOC”) to deduct certain money —

specifically, money that he receives from family and friends, as well as the “gratuitous

payment” that he receives for his work in prison — that does not qualify as “income.”

Jackson asked us to direct Magistrate Judge Eddy to (1) stop the DOC from deducting

money that is not “income,” and (2) refund the $350 filing fee for his District Court

action (and the filing fee for some unspecified appeal). In January 2017, we denied

Jackson’s petition, explaining that mandamus relief was not warranted because “[his]

challenge to the wording of Magistrate Judge Eddy’s IFP order could have been raised in

an appeal to the District Judge,” and because “Jackson also could have appealed

Magistrate Judge Eddy’s denial of his ‘Motion for Clarification.’” In re Jackson, --- F.

App’x ----, No. 16-4100, 2017 WL 35720, at *1 (3d Cir. Jan. 4, 2017) (per curiam).3

       Jackson has now filed a second pro se mandamus petition in this Court. As

before, he seeks to challenge Magistrate Judge Eddy’s IFP order. He also takes issue

with a July 2014 order issued by our Clerk in a pro se appeal that he litigated. That


2
  Jackson could have filed such an appeal pursuant to 28 U.S.C. § 636(b)(1).
3
  Although we did not reach the merits of Jackson’s challenge to Magistrate Judge Eddy’s
IFP order, we noted that “it appears he suffered no prejudice from that order’s use of the
word ‘deposits’ instead of ‘income.’” Jackson, 2017 WL 35720, at *1 n.2 (citing
decisions from our sister courts for the proposition that all “deposits” to a prisoner’s
inmate account fall within the meaning of the term “income” in § 1915(b)(2)).

                                             3
Clerk’s order granted Jackson IFP status for his appeal and directed the DOC to withdraw

“20% of the preceding month’s income credited to [his] account until [his filing] fees [for

the appeal] are paid.” (Clerk’s Order entered July 14, 2014, in C.A. No. 13-4720.)

Jackson asks us to issue a writ of mandamus “to review and revise” these two orders.

                                                II.

       A writ of mandamus is a drastic remedy that is available in extraordinary

circumstances only. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). To obtain the writ, a petitioner must show that “(1) no other adequate means

[exist] to attain the relief he desires, (2) the party’s right to issuance of the writ is clear

and indisputable, and (3) the writ is appropriate under the circumstances.” Hollingsworth

v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (alteration in original) (internal quotation

marks omitted).

       In our January 2017 opinion, we explained that Jackson’s challenge to Magistrate

Judge Eddy’s IFP order did not entitle him to mandamus relief because he could have

raised that challenge in an appeal. See Jackson, 2017 WL 35720, at *1; see also Madden

v. Myers, 102 F.3d 74, 77 (3d Cir. 1996) (explaining that “a writ of mandamus may not

issue if a petitioner can obtain relief by appeal”). Nothing warrants disturbing that

analysis, and we apply it here to the extent that Jackson once again seeks mandamus

relief in connection with that IFP order. To the extent that he challenges our Clerk’s July

2014 IFP order, that challenge does not entitle him to mandamus relief either because he

                                                4
had other, adequate means of raising that challenge. Specifically, he could have

presented that challenge to us in the appeal in which that IFP order was issued.4

       In light of the above, we will deny Jackson’s mandamus petition.




4
  Although it appears that Jackson did not specifically challenge the Clerk’s IFP order in
that appeal, he did file a “Motion to Stop the Illegal Deductions of the Filing Fee” in that
case. We denied that motion. See Jackson v. Sec’y Pa. Dep’t of Corr., 598 F. App’x
815, 816 n.1 (3d Cir. 2015) (per curiam).
                                              5